Citation Nr: 0106328	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  99-21 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left foot, secondary to service-connected residuals of 
fractures to the second, third, and fourth metatarsal bones 
of the left foot.

2.  Entitlement to a rating exceeding 10 percent for 
residuals of fractures to the second, third, and fourth 
metatarsal bones of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

A Travel Board Hearing was held on January 10, 2001, in 
Montgomery, Alabama, before the undersigned, who is a Member 
of the Board and was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of the hearing is of record.


REMAND

The veteran contends that he is entitled to be service-
connected for arthritis of the left foot, secondary to his 
service-connected residuals of fractures to the second, 
third, and fourth metatarsal bones of the left foot, and that 
he is also entitled to a rating exceeding 10 percent for his 
service-connected disability of his left foot.  After a 
review of the evidentiary record, the Board is of the opinion 
that additional development is necessary.  In particular, it 
is noted that this case needs to be reviewed and re-
adjudicated by the RO in accordance with the provisions of 
the newly-enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107), which was signed by the President on November 9, 2000, 
while this appeal was pending.

The VCAA in essence requires that VA undertake any additional 
development that may be necessary to substantiate a veteran's 
claim for VA benefits, regardless of whether the claim is 
well grounded or not.  The additional development may include 
securing any additional evidence identified by the claimant, 
and requesting a medical examination and a medical opinion, 
when necessary.  Also, the VCAA imposes upon VA certain 
additional notice duties.  Id. Insofar as this additional 
development has yet to be undertaken at the RO level, a 
decision by the Board at this time would be potentially 
prejudicial to the veteran, and a remand is thus required.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Regarding the additional development that needs to be 
undertaken in this case, the Board notes that the veteran's 
service connection claim has been denied by the RO as not 
well grounded, and that both claims have been denied without 
the benefit of a medical examination and opinion.  Pursuant 
to the above cited new guidelines set forth in the VCAA, the 
veteran is entitled to have both claims reviewed on the 
merits, and be afforded a medical examination, in order to 
ascertain the current severity of his left foot disability, 
as well as to obtain an opinion regarding the etiology of the 
claimed arthritis.

Additionally, it is noted that the veteran indicated at the 
January 2001 Travel Board Hearing that he receives VA 
outpatient medical care for his left foot problems at the 
Birmingham, Alabama, VA Medical Center, on an ongoing basis, 
and that he had an appointment for mid-February of this year.  
The more recent VA medical records in the file were dated in 
March 1999.  Thus, on remand, the RO needs to make sure to 
secure copies of all more recently produced VA medical 
records, to include those reflecting the February 2001 
medical appointment to which the veteran made reference at 
the January 2001 Travel Board Hearing.

Accordingly, this case is remanded for the following 
additional development:

1.  The RO should take appropriate action 
to secure, and associate with the file, 
copies of all records reflecting VA 
medical treatment from March 1999 to the 
present time, to include those presumably 
produced at a February 2001 scheduled 
medical consultation.

2.  The RO should therefore schedule the 
veteran for a VA medical examination of 
his left foot.  The examiner should be 
asked to review the file prior to the 
examination, request, and thereafter 
interpret, any necessary tests and 
studies, examine the veteran, and render 
a comprehensive, legible medical 
examination report that should contain, 
as a minimum, the following information:

A.  A statement as to whether he or 
she reviewed the claims file prior 
to the examination.

B.  A thorough description of the 
service-connected left foot 
disability, to include references to 
any objective indications of 
additional functional impairment due 
to factors including pain, weakness, 
and fatigability.

C.  A statement as to whether there 
is objective evidence of arthritis 
in the veteran's left foot and, if 
there is such evidence, the 
examiner's opinion as to whether it 
is at least as likely as not that 
the arthritis is secondary to the 
service-connected residuals of 
fractures to the second, third, and 
fourth metatarsal bones of the 
veteran's left foot.
 
The examiner should be asked to discuss 
in his or her report of medical 
examination the rationale for all of his 
or her opinions and conclusions.

2. After all the above development has 
been completed, and all newly-produced 
evidence has been associated with the 
file, the RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.
 
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

3.  If, upon re-adjudication, either of 
the benefits sought on appeal remains 
denied, both the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the appealed 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is nevertheless hereby reminded 
that he has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




